Exhibit 10.1

EXECUTION VERSION

 

BofA SECURITIES, INC.
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036    JPMORGAN CHASE BANK,
N.A.
383 Madison Avenue
New York, NY 10179   

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO
SECURITIES, LLC

550 South Tryon Street

Charlotte, NC 28202

August 12, 2020

Roper Technologies, Inc.

6901 Professional Parkway East, Suite 200

Sarasota, FL 34240

Attention: Robert T. Crisci – Executive Vice President and Chief Financial
Officer

Bridge Facility Commitment Letter

Ladies and Gentlemen:

You have advised BofA Securities, Inc. (or any of its designated affiliates,
“BofA Securities”), Bank of America, N.A. (“Bank of America”, and together with
BofA Securities, “BofA”), JPMorgan Chase Bank, N.A. (“JPMCB”), Wells Fargo Bank,
National Association (“WF Bank”) and Wells Fargo Securities, LLC (“WF
Securities”, and together with WF Bank, “Wells Fargo”; Wells Fargo together with
BofA and JPMCB, the “Commitment Parties”, “we” or “us”) that you (the
“Borrower”) intend to acquire (the “Acquisition”), directly or indirectly, the
entity identified to us by you as “Valor” (the “Acquired Company”). You have
further advised us that, in connection with the foregoing, you intend to
consummate the other Transactions described in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”), including the
provision to you of the Bridge Facility (as defined below), after which the
Acquired Company will be a wholly-owned direct or indirect subsidiary of the
Borrower.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description, the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Summary of Bridge Terms”), the
Summary of Amendment Terms attached hereto as Exhibit C (the “Summary of
Amendment Terms”) or the Conditions Precedent to Closing attached hereto as
Exhibit D (the “Funding Conditions”), as applicable; this commitment letter
together with Exhibits A, B, C and D hereto, collectively, the “Commitment
Letter”. The Borrower, the Acquired Company and their respective subsidiaries
from and after the Closing Date, are sometimes collectively referred to herein
as the “Companies”. The Acquired Company and its subsidiaries are referred to
herein as the “Acquired Companies”.

1. Commitments. In connection with the foregoing, (a) (i) each of Bank of
America, JPMCB and WF Bank is pleased to advise you of its several commitment to
provide 40%, 30% and 30% of the aggregate principal amount of Tranche A of the
Bridge Facility, respectively and (ii) each of Bank of America, JPMCB and WF
Bank is pleased to advise you of its several commitment to provide 40%, 30% and
30% of the aggregate principal amount of Tranche B of the Bridge Facility,
respectively (in each case of clauses (i) and (ii) above, in such capacity, the
“Initial Lenders”), (b) Bank of America, N.A. is pleased to advise you of its
willingness, and you hereby engage Bank of America, N.A., to act as the sole and
exclusive administrative agent with respect to the Bridge Facility (in such
capacity, the “Administrative Agent”), all upon and subject to the terms and
conditions set forth in this Commitment



--------------------------------------------------------------------------------

Letter, and (c) each of BofA Securities, JPMCB and WF Securities is also pleased
to advise you of its willingness, and you hereby engage BofA Securities, JPMCB
and WF Securities, to arrange and act as the joint lead arrangers and joint
bookrunners (in such capacity, the “Lead Arrangers”) for the Bridge Facility,
and in connection therewith to form a syndicate of lenders for the Bridge
Facility in accordance with Section 2 of this Commitment Letter (collectively,
the “Lenders”), including Bank of America, JPMCB and WF Bank. It is understood
and agreed that (x) BofA Securities will have “lead left” placement on all
marketing materials relating to the Bridge Facility and (y) no additional
agents, co-agents or arrangers will be appointed and no other titles will be
awarded with respect to the Bridge Facility without our and your mutual consent.
You agree that JPMCB may perform its responsibilities hereunder through its
affiliate, J.P. Morgan Securities LLC.

The commitments of the Initial Lenders in respect of the Bridge Facility and the
undertaking of the Lead Arrangers to provide the services described herein are
subject only to the satisfaction of each of the conditions precedent set forth
in Section 5 below.

In addition, each Initial Lender in each of its capacities as a Lender (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement,
hereby irrevocably consents to the Amendment and agrees to execute a counterpart
to the Amendment (on the terms set forth in the Summary of Amendment Terms
attached hereto); provided that (x) any additional terms or conditions to the
Amendment and (y) the definitive documentation of such Amendment shall, in each
case, be satisfactory to such Initial Lender in its capacity as a Lender under
the Existing Credit Agreement; provided further that each such Initial Lender
acknowledges and agrees that the terms, conditions and form of an Amendment in
substantially the form of Annex I to the Summary of Amendment Terms are
satisfactory. Each Initial Lender agrees that if it assigns any portion of its
Revolving Commitment (as defined in the Existing Credit Agreement) prior to the
effective date of the Amendment, any such assignment shall be subject to the
assignee irrevocable consenting to the Amendment. Any such assignment that does
not comply with the foregoing sentence shall be void ab initio.

You hereby also agree to retain the Commitment Parties, on an exclusive basis
and with economics to be mutually agreed, as joint lead arrangers and joint
book-running managers of any credit facility or other bank borrowings or
commitments to be entered into by the Borrower or its subsidiaries, in each
case, in connection with the Acquisition or the other Transactions contemplated
by this Commitment Letter (including any Bank Financings in connection with
refinancing any debt incurred in connection with the Transactions or to
refinance or replace the Bridge Facility but excluding, for the avoidance of
doubt, any amendment and extension of the Existing Credit Agreement) or any
similar transaction in which you or any of your affiliates acquires, directly or
indirectly, all or any substantial portion of the stock or assets of the
Acquired Companies (a “Bank Financing”).

2. Syndication. The Lead Arrangers intend to commence syndication of the Bridge
Facility on the date that is 20 calendar days after the date hereof (or such
earlier date as approved by the Borrower). The Initial Lenders’ commitments
hereunder shall be reduced dollar-for-dollar as and when commitments for the
Bridge Facility are received from Permitted Assignees (as defined below), to the
extent that each such Permitted Assignee becomes party to the Credit
Documentation as a “Lender” (including, pursuant to an assignment and assumption
agreement executed pursuant to the Credit Documentation) or otherwise party to
this Commitment Letter pursuant to documentation reasonably satisfactory to the
Lead Arrangers and you (collectively, “Joinder Documentation”).

Until the earlier of (i) the date upon which a Successful Syndication (as
defined in the Fee Letter) is achieved and (ii) the 60th day following the
Closing Date (the “Syndication Date”), you agree, upon the request of the Lead
Arrangers, to assist, and to use your commercially reasonable efforts prior to
the

 

-2-



--------------------------------------------------------------------------------

Closing Date to cause the Acquired Company to assist to the extent consistent
with the Acquisition Agreement, the Lead Arrangers in achieving a Successful
Syndication. Such assistance shall include (a) your assisting (and your using
commercially reasonable efforts prior to the Closing Date to cause the Acquired
Company to assist to the extent consistent with the Acquisition Agreement) in
the preparation of a customary confidential information memorandum and customary
lender presentation with respect to the Bridge Facility and other customary
marketing materials deemed reasonably necessary by the Lead Arrangers to be used
in connection with the syndication of the Bridge Facility (collectively, the
“Information Materials”), subject in all respects to the limitations on your
rights to request such information concerning the Acquired Company and its
subsidiaries as set forth in the Acquisition Agreement, (b) your using your
commercially reasonable efforts to assist the Lead Arrangers such that their
syndication efforts benefit from your existing banking relationships and, to the
extent consistent with the Acquisition Agreement, the existing banking
relationships of the Acquired Company, (c) upon the reasonable request of the
Lead Arrangers, your using commercially reasonable efforts to obtain, within a
period of time as reasonably requested by the Lead Arrangers, public or private
letter corporate credit or family ratings of the Borrower, as applicable, after
giving effect to the Transactions and public or private letter ratings, as
applicable, for the New Notes from Moody’s Investors Service, Inc. (“Moody’s”)
and Standard & Poor’s Financial Services LLC (“S&P”) (collectively, the
“Ratings”), (d) your agreeing that during the Syndication Period there shall be
no competing offering, placement or arrangement of any syndicated bank financing
or underwritten or privately placed debt securities by or on behalf of the
Borrower or any of its subsidiaries, in each case that would reasonably be
expected to materially and adversely impair the primary syndication of the
Bridge Facility (other than (i) the Amendment, or any refinancing, extension or
replacement of the facilities under the Existing Credit Agreement with similar
types of facilities in an aggregate amount not to exceed the amount of the
facilities being refinanced, extended or replaced plus $500 million, (ii) the
New Notes and (iii) any borrowing under the Existing Credit Agreement) and
(e) your making your senior management and advisors available, and, upon the
reasonable request of the Lead Arrangers, using your commercially reasonable
efforts prior to the Closing Date to make the senior management of the Acquired
Company available (to the extent consistent with the Acquisition Agreement),
from time to time to attend and make presentations regarding the business of the
Borrower, the Acquired Company and their respective subsidiaries, as
appropriate, at one meeting of, or conference call with, prospective Lenders (or
such additional meetings or conference calls as reasonably requested by the Lead
Arrangers and agreed to by the Borrower), in all cases upon reasonable advance
notice during normal business hours, and at times and locations to be mutually
agreed. Without limiting your obligations to assist with syndication efforts as
set forth above, and notwithstanding anything to the contrary herein or in the
Fee Letter, the Commitment Parties acknowledge and agree that neither the
commencement nor the completion of the syndication of the Bridge Facility
(including a Successful Syndication), nor the obtaining of the Ratings, nor any
other provision of this paragraph shall constitute a condition precedent to the
availability and initial funding of the Bridge Facility on the Closing Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders; provided that only potential
Lenders that (i) on or before the 45th day following the date hereof, are
approved by the Borrower (such approval not to be unreasonably withheld or
delayed); it being understood and agreed that existing lenders under the
Existing Credit Agreement are deemed to be approved by the Borrower or
(ii) after the 45th day following the date hereof, are identified by the Lead
Arrangers in consultation with you, will be approached and permitted to
participate in the syndication (clauses (i) and (ii), the “Permitted
Assignees”). It is understood that no Lender participating in the Bridge
Facility will receive compensation from you in order to obtain its commitment,
except on the terms contained herein and in the Summary of Terms. It is also
understood and agreed that the amount and distribution of the fees among the
Lenders will be at the discretion of the Lead Arrangers in consultation with
you, subject to the terms and provisions of the Fee Letter.

 

-3-



--------------------------------------------------------------------------------

3. Information Requirements. You hereby represent that (to your knowledge with
respect to the Acquired Company and its subsidiaries) (a) all written
information concerning you and your subsidiaries and the Acquired Company and
its subsidiaries, other than Projections (as defined below) and other
forward-looking information and information of a general economic or
industry-specific nature, if any, which has been or will be made available to
the Lead Arrangers or any of the Lenders by you or any of your representatives
(or on your or their behalf) in connection with the transactions contemplated
hereby (the “Information”), when taken as a whole, does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, when taken as a whole, not
materially misleading in light of the circumstances under which they were made
(after giving effect to all supplements and updates thereto from time to time),
and (b) all financial projections concerning the Borrower, the Acquired Company
and their respective subsidiaries that have been or will be made available to
the Lead Arrangers by you or on behalf of you or any of your representatives in
connection with the Transactions (the “Projections”) have been or will be
prepared in good faith and have been or will be based upon assumptions believed
by you to be reasonable at the time such Projections are furnished to the Lead
Arrangers (it being understood that Projections are subject to significant
uncertainties and contingencies many of which are beyond your control, and no
assurance can be given that the Projections will be realized, and that actual
results may differ from projected results and that such differences may be
material). You agree that if, at any time from the date hereof until the later
of the Syndication Date and the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information or the Projections were being furnished and such
representation were being made at such time, you will (or, prior to the Closing
Date with respect to Information and Projections concerning the Acquired Company
and its subsidiaries, you will, subject to the limitations on your rights as set
forth in the Acquisition Agreement, use commercially reasonable efforts to)
furnish us with supplements to the Information and the Projections, in each case
from time to time, so that the representation in the preceding sentence remains
correct in all material respects; provided that such supplementation shall cure
any breach of such representation. In accepting this commitment and in arranging
and syndicating the Bridge Facility, the Lead Arrangers are and will be using
and relying on the Information and the Projections without independent
verification thereof. Without limiting your obligations under this paragraph, it
is understood that the Initial Lenders’ commitment with respect to the Bridge
Facility hereunder is not conditioned upon the accuracy of, or your compliance
with, the representations, warranties and covenants in this paragraph.

You acknowledge that the Commitment Parties on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on SyndTrak, IntraLinks, DebtDomain or another similar
electronic system. In addition, if in connection with any syndication of the
Bridge Facility, the Lead Arrangers request, you will assist in preparing
Information Materials suitable for distribution to any prospective Lender (each,
a “Public Lender”) that has personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Company,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing. You agree, however, that the Credit Documentation (as
hereinafter defined) will contain provisions concerning Information Materials to
be provided to Public Lenders and the absence of MNPI therefrom. Prior to
distribution of Information Materials to prospective Lenders, you shall provide
us with a customary letter authorizing the dissemination thereof, which
dissemination shall be subject to customary confidentiality undertakings
satisfactory to you (it being understood and agreed that customary procedures
employed by us for providing prospective Lenders access via Syndtrak or
Intralinks (or another similar electronic system) to information and other
materials related to the Bridge Facility and the confidentiality terms to be
accepted by prospective Lenders in connection therewith are reasonably
satisfactory to you for such purpose).

 

-4-



--------------------------------------------------------------------------------

4. Fees, Reimbursements, Indemnities and Limitation of Liability.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
further agree to reimburse the Initial Lenders and the Lead Arrangers from time
to time promptly after demand for all reasonable and documented fees and
expenses (including, but not limited to, reasonable due diligence expenses and
CUSIP fees for registration with the Standard & Poor’s CUSIP Service Bureau)
incurred in connection with the Bridge Facility, the syndication thereof, the
preparation of the definitive documentation therefor and the other transactions
contemplated hereby (but limited, in the case of legal fees and expenses,
whether or not the Closing Date occurs, to the reasonable and documented fees
and expenses of one firm of counsel for all such Indemnified Parties, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Parties, taken as a whole, and, solely
in the case of a conflict of interest, one additional counsel in each applicable
material jurisdiction to each group of similarly affected Indemnified Parties
(as defined below)). You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

(b) You agree to indemnify and hold harmless each of the Commitment Parties, and
each of their affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees
and expenses of one firm of counsel for all such Indemnified Parties, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Parties, taken as a whole, and, solely
in the case of a conflict of interest, one additional counsel in each applicable
material jurisdiction to each group of similarly affected Indemnified Parties)
that may be incurred by or asserted or awarded against any Indemnified Party
within 10 business days following written demand therefor setting forth in
reasonable detail a description of such claims, damages, losses, liabilities and
expenses, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
matters contemplated by this Commitment Letter or (b) the Bridge Facility or any
use made or proposed to be made with the proceeds thereof, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (x) such Indemnified Party’s gross negligence, bad faith or willful
misconduct, (y) the material breach by such Indemnified Party of its obligations
under this Commitment Letter, the Fee Letter or the Credit Documentation or
(z) disputes solely among Indemnified Parties not involving any act or omission
of you or your subsidiaries (other than any Proceeding (as defined below)
against any Commitment Party solely in its capacity or in fulfilling its role as
an Administrative Agent or Lead Arranger or similar role in connection with the
Bridge Facility), it being understood that such Indemnified Party shall promptly
repay you all expense reimbursements previously made pursuant to this paragraph
to the extent that such Indemnified Party is finally determined by a court of
competent jurisdiction not to be entitled to indemnification hereunder as
contemplated by this sentence. In the case of an investigation, litigation or
proceeding (any of the foregoing, a “Proceeding”) to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
Proceeding is brought by you, your equity holders or creditors or an Indemnified
Party, whether or not an

 

-5-



--------------------------------------------------------------------------------

Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. You will not be liable for any
settlement of any pending or threatened Proceeding effected without your prior
written consent (which shall not be unreasonably withheld or delayed), but if
settled with your written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction in any such Proceeding, you agree
to indemnify and hold harmless each Indemnified Party from and against any and
all expenses, losses, claims, damages, liabilities and reasonable and documented
legal or other expenses by reason of such settlement or judgment in accordance
with and to the extent provided in the other provisions herein.

(c) It is agreed that no party hereto or any other Released Party (as defined
below) shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to any other party, such party’s subsidiaries or affiliates or to
its or their respective equity holders or creditors or any other Released Party
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent of direct, as opposed to special,
indirect, consequential or punitive, damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such party’s material breach of this Commitment Letter, gross negligence,
bad faith or willful misconduct; provided, that nothing contained in this
sentence shall limit your indemnification obligations to the extent set forth
hereinabove to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder. Notwithstanding any
other provision of this Commitment Letter, no party hereto shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, unless such damages are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such party’s material
breach of this Commitment Letter, gross negligence, bad faith or willful
misconduct. You shall not, without the prior written consent of the applicable
Commitment Party (together with its affiliates and their respective officers,
directors, employees, agents, advisors and other representatives, a “Released
Party”) (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Proceeding against a Released Party
in respect of which indemnity could have been sought hereunder by such Released
Party unless such settlement (i) includes an unconditional release of such
Released Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission of fault.

5. Conditions to Financing. Notwithstanding anything in this Commitment Letter,
the Fee Letter, the definitive documentation with respect to the Bridge Facility
(the “Credit Documentation) or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, the commitments of
the Initial Lenders in respect of the Bridge Facility and the undertaking of the
Lead Arrangers to provide the services described herein are subject only to the
satisfaction (or waiver by the Initial Lenders) of each of the conditions
expressly set forth in the Funding Conditions, it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter and the
Credit Documentation) other than the Funding Conditions (and upon satisfaction
or waiver of the Funding Conditions, the initial funding under the Bridge
Facility shall occur).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (a) the only conditions (express
or implied) to the availability and funding of the Bridge Facility on the
Closing Date are the Funding Conditions, (b) the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (i) the representations made by or with
respect to the Acquired Company and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only

 

-6-



--------------------------------------------------------------------------------

to the extent that the Borrower or any of its subsidiaries has the right (taking
into account any applicable cure provisions) to terminate (or not perform) its
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement (as hereinafter defined), as a
result of an inaccuracy of such representations in the Acquisition Agreement
(the “Acquisition Agreement Representations”) and (ii) the Specified
Representations (as hereinafter defined) and (c) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
or funding of the Bridge Facility on the Closing Date if the Funding Conditions
are satisfied (or waived by the Commitment Parties). For purposes hereof,
“Specified Representations” means the representations and warranties in the
Credit Documentation relating to the Borrower’s corporate status; the Borrower’s
corporate power and authority to enter into the Credit Documentation; due
authorization, execution, delivery by the Borrower and enforceability of the
Credit Documentation; no conflicts of the Credit Documentation with, or require
consent under, the Borrower’s charter documents, no conflicts with, or violation
of, any provision of the Borrower’s existing debt instruments having an
aggregate principal or committed amount in excess of $250 million (other than
the Existing Credit Agreement); no payment or bankruptcy default; solvency as of
the Closing Date (after giving effect to the Acquisition) (with solvency to be
defined in a manner consistent with Annex I to the Funding Conditions); Federal
Reserve margin regulations; the use of proceeds not violating OFAC / FCPA; the
USA Patriot Act and the Investment Company Act. Notwithstanding anything in this
Commitment Letter, the Fee Letter, the Credit Documentation or any other
agreement or other undertaking concerning the financing of the Transactions to
the contrary, the only conditions to availability and funding of the Bridge
Facility on the Closing Date are the Funding Conditions, and shall be subject in
all respects to this paragraph. This paragraph shall be referred to herein as
the “Limited Conditionality Provisions”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except (1) for
disclosure hereof or thereof to your board of directors, officers, employees,
accountants, attorneys, agents and other professional advisors, in each case, on
a confidential basis, (2) for disclosure hereof or thereof (and, in the case of
the Fee Letter, redacted in a customary manner reasonably satisfactory to the
Lead Arrangers) to the Acquired Company and its subsidiaries and the officers,
employees, accountants, attorneys and other professional advisors of the
Acquired Company and its subsidiaries, in each case, on a confidential basis or
(3) for disclosure hereof or thereof in any judicial or administrative
proceeding, upon request or demand of any regulatory authority having
jurisdiction over you or as otherwise required by law, regulation or compulsory
legal process (in which case you agree to inform us promptly thereof to the
extent not prohibited by law, rule or regulation), may not be disclosed in whole
or in part to any person or entity without our prior written consent (which
consent shall not be unreasonably withheld); provided, however, it is understood
and agreed that (i) you may disclose this Commitment Letter (including the
Summary of Terms) but not the Fee Letter (other than the aggregate fee amount)
after your acceptance of this Commitment Letter and the Fee Letter, (A) in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges and (B) to rating agencies on a
confidential basis, (ii) after your acceptance of this Commitment Letter and the
Fee Letter, disclose the aggregate fees payable under the Fee Letter (but not
the Fee Letter itself) in generic disclosure of aggregate sources and uses
contained in any offering memorandum, prospectus or other marketing materials
relating to the Bridge Facility; (iii) after your acceptance hereof, this
Commitment Letter (but not the Fee Letter) to potential Lenders in coordination
with us as contemplated by Section 2 above; (iv) the fee and other amounts
herein and in the Fee Letter may be reflected in your financial statements as
part of the aggregate expenses in connection with the transactions contemplated
hereby and may otherwise be disclosed as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses and
(v) disclose the Commitment Letter and the Fee Letter in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter, or the transactions contemplated hereby
or thereby or enforcement hereof and thereof. Notwithstanding the foregoing, you
may make public announcements of the

 

-7-



--------------------------------------------------------------------------------

Transactions and disclose the existence of the commitments and undertakings made
hereunder and the respective roles of the Lead Arrangers and the Initial Lenders
in connection with the Transactions after your acceptance of this Commitment
Letter and the Fee Letter; provided that you agree to consult with the Lead
Arrangers with respect to any portion of any announcement that names, or provide
information that would readily permit identification of, any Lead Arranger or
Initial Lender. This paragraph shall terminate (as it relates to the Commitment
Letter but not as it relates to the Fee Letter) on the twelve month anniversary
of the date hereof.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder (the “Confidential Information”) solely for the
purpose of providing the services which are the subject of this Commitment
Letter and otherwise in connection with the Transactions and shall treat
confidentially all such information; provided, however, that nothing herein
shall prevent the Commitment Parties from disclosing Confidential Information
(i) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Commitment Parties
agree to inform you promptly thereof to the extent not prohibited by law, rule
or regulation), (ii) upon the request or demand of any regulatory authority
having jurisdiction over the Commitment Parties or any of their respective
affiliates, (iii) to the extent that such information becomes publicly available
other than by reason of disclosure in violation of this agreement by the
Commitment Parties, (iv) to the Commitment Parties’ affiliates, employees, legal
counsel, independent auditors, service providers and other experts or agents who
need to know such information solely in connection with the Transactions and are
informed of the confidential nature of such information; provided that such
Commitment Party shall be responsible for such affiliates’, employees’, legal
counsel, independent auditors’, service providers’ and other experts’ or agents’
compliance with this paragraph, (v) for purposes of establishing a “due
diligence” defense in any suit, action or proceeding relating to this Commitment
Letter, the Fee Letter, the Bridge Facility or the enforcement of rights
thereunder, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is independently developed by the Commitment Parties using
information that is not subject to confidentiality obligations owing to you, the
Acquired Company or any of your or their respective affiliates or related
parties, or (viii) to potential Lenders, participants or assignees who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph or as otherwise reasonably acceptable to you and each Commitment
Party, including as may be agreed in any confidential information memorandum or
other marketing material). The foregoing provisions of this paragraph shall
terminate on the earlier of (x) the twelve month anniversary of the date hereof
and (y) the execution of the Credit Documentation (in which case superseded by
the confidentiality provision of the Credit Documentation). In addition, each
Commitment Party may disclose the existence of the Bridge Facility to market
data collectors, similar service providers to the lending industry and service
providers to the Commitment Parties in connection with the administration and
management of the Bridge Facility.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to the Borrower and the Acquired Business and
their respective affiliates with the same degree of care as they treat their own
confidential information. The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer.

 

-8-



--------------------------------------------------------------------------------

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter are arm’s length commercial
transactions between you and your affiliates, on the one hand, and the Initial
Lenders and the Lead Arrangers, on the other hand, and you are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Commitment Letter; (ii) in
connection with the process leading to such transaction, each Initial Lender and
each Lead Arranger (each in their capacity as such) is and has been acting
solely as a principal and is not an advisor, agent or fiduciary, for you or any
of your affiliates, stockholders, creditors or employees or any other party;
(iii) neither any Initial Lender nor any Lead Arranger (each in their capacity
as such) has assumed or will assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Initial Lender or any Lead Arranger has advised or is currently
advising you or your affiliates on other matters) and neither any Initial Lender
nor any Lead Arranger has any obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and/or the Credit Documentation; (iv) each
Initial Lender and each Lead Arranger and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and your affiliates and, except as may otherwise be expressly set forth in
a written agreement among the relevant parties, the Initial Lenders and the Lead
Arrangers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Lenders and the
Lead Arrangers have not provided any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (the “USA Patriot Act”) and 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), each of them is
required to obtain, the name and address of the Borrower and other information
of the Borrower that will allow the Commitment Parties, as applicable, to
identify the Borrower in accordance with the USA Patriot Act and the Beneficial
Ownership Regulation.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 (except as
otherwise provided in Section 6) and 8 shall remain in full force and effect
regardless of whether any Credit Documentation shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any commitment
or undertaking of the Commitment Parties hereunder; provided that (x) the
reimbursement and indemnification provisions in Section 4 hereof shall be
superseded and replaced by those set forth in the Credit Documentation upon the
effectiveness thereof, in each case to the extent covered thereby, and (y) the
provisions of Section 2 and 3 shall not survive if the commitments and
undertakings of the Commitment Parties are terminated prior to the effectiveness
and/or funding of the Bridge Facility.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. This Commitment
Letter may be in the form of an Electronic Record and may be executed using
Electronic Signatures (including, without limitation, facsimile and .pdf) and
shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record. This Commitment Letter may be executed in
as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Commitment Letter. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the parties
hereto of a manually signed paper version of this Commitment Letter and any
amendment or other document which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed version of this
Commitment Letter and any amendment or other document converted into another
format, for transmission, delivery and/or retention. For purposes hereof,

 

-9-



--------------------------------------------------------------------------------

“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter and the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. Notwithstanding anything herein to the contrary
and the governing law provisions of the Fee Letter, it is understood and agreed
that (a) the interpretation of the definition of “Company Material Adverse
Effect” (as defined in Exhibit D) (and whether or not a “Company Material
Adverse Effect” has occurred), (b) the determination of the accuracy of any
representation and warranty made by or on behalf of the Acquired Company and its
subsidiaries in the Acquisition Agreement and whether as a result of any
inaccuracy thereof you or your applicable affiliate has the right to terminate
your or their obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement
and, in any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you or any Commitment Party are or may be
subject by suit upon judgment.

This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among the parties hereto and your affiliates with respect to the
Bridge Facility and supersede all prior agreements and understandings relating
to the specific matters hereof. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

Except as otherwise expressly provided above in Section 2, this Commitment
Letter is not assignable by any party hereto without the prior written consent
of each other party hereto and is intended to be solely for the benefit of the
parties hereto and, solely to the extent provided above, the Indemnified
Parties.

 

-10-



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter, the Fee Letter, and paying the fees
specified in the Fee Letter to be payable upon acceptance of this Commitment
Letter with respect to the Bridge Facility by wire transfer of immediately
available funds to the account specified by us, not later than 11:59 p.m. (New
York City time) on August 12, 2020 (or such later date as agreed by the Lead
Arrangers), whereupon the undertakings of the parties with respect to the Bridge
Facility shall become effective to the extent and in the manner provided hereby.
This offer shall terminate with respect to the Bridge Facility if not so
accepted by you at or prior to that time. Thereafter, all commitments and
undertakings of the Commitment Parties hereunder will expire on the earliest of
(a) the Termination Date (as defined in the Acquisition Agreement in effect on
the date hereof without giving effect to any amendment thereto or consent
thereunder), in the event the Closing Date has not occurred on or prior to such
date, (b) the execution of the Credit Documentation, (c) the closing of the
Acquisition without the use of the Bridge Facility, (d) the termination or
expiration of the Acquisition Agreement in accordance with its terms or
(e) receipt by Lead Arrangers of written notice from the Borrower of its
election to terminate all commitments under the Bridge Facility in full.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained therein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and the
Summary of Bridge Terms (it being acknowledged and agreed that the commitment
provided herein is subject to conditions precedent as provided herein).

[The remainder of this page intentionally left blank.]

 

-11-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:   /s/ Cameron Cardozo   Name:
Cameron Cardozo   Title: Senior Vice President

 

BOFA SECURITIES, INC. By:   /s/ Chris Sheehan   Name: Chris Sheehan   Title:
Vice President

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Jonathan Bennett   Name: Jonathan Bennett  
Title: Executive Director

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Matt J Perrizo   Name: Matt J
Perrizo   Title: Director

 

WELLS FARGO SECURITIES, LLC By:   /s/ Matthew Walters   Name: Matthew Walters  
Title: Managing Director

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted

and agreed to as of the date first written above:

 

ROPER TECHNOLOGIES, INC. By:   /s/ John K. Stipancich   Name: John K. Stipancich
 

Title:  Executive Vice President, General Counsel & Corporate Secretary

[Signature Page to Bridge Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

TRANSACTION DESCRIPTION

Capitalized terms used but not otherwise defined in this Exhibit A shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit A is attached (the “Commitment Letter”).

The Borrower intends to directly or indirectly acquire the Acquired Company. In
connection with the foregoing, it is intended that (the transactions referred to
below, collectively, the “Transactions”):

 

  1.

In connection with the Acquisition, the Borrower intends to (a) issue senior
unsecured notes through one or more 144A or public offerings (the “New Notes”),
(b) obtain an amendment (the “Amendment”), substantially consistent with the
terms described in Exhibit C to the Commitment Letter, to the Credit Agreement,
dated as of September 23, 2016, among you, the foreign subsidiary borrowers from
time to time party thereto, JPMCB, as administrative agent, and the lenders from
time to time party thereto (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement” and as
amended by the Amendment, the “Amended Credit Agreement”, and the effective date
of the Amendment, the “Amendment Effective Date”) and borrow under the facility
under the Amended Credit Agreement and (c) obtain in lieu of some or all of the
financings and amendment described in clauses (a) and (b) above, a senior
unsecured bridge loan facility described in Exhibit B to the Commitment Letter
(the “Bridge Facility”), in an aggregate principal amount of (x) $2,500 million
(“Tranche A of the Bridge Facility”) plus (y) if the Amendment Effective Date
fails to occur on or prior to the Closing Date, $1,500 million (“Tranche B of
the Bridge Facility” and together with Tranche A of the Bridge Facility, the
“Tranches of the Bridge Facility”), which Tranches of the Bridge Facility may be
documented as tranches under a single credit facility or as two separate credit
facilities, in each case, as agreed among the Borrower and the Lead Arrangers,
and which amount shall primarily be used to finance the Acquisition on the
Closing Date and to pay related fees and expenses.

 

  2.

The Borrower will apply the proceeds of the financings described in paragraph 1
above, together with cash on hand, to (i) pay, directly or indirectly, the
aggregate consideration in respect of all of the issued and outstanding equity
interests of the Acquired Company in accordance with the terms of the
Acquisition Agreement and (ii) to repay in full, directly or indirectly,
(x) existing indebtedness of the Acquired Companies outstanding under that
certain first lien credit agreement and that certain second lien credit
agreement, in each case dated as of July 2, 2018 (collectively, the “Acquired
Company Credit Agreements”), but in each case excluding any Hedging Obligations
(as defined in the Acquired Company Credit Agreements, respectively) associated
with the Acquired Company Credit Agreements and (y) certain other indebtedness
of the Acquired Companies (such repayment, the “Refinancing”).

 

  3.

The Borrower will, directly or indirectly, pay the costs and expenses related to
the Acquisition and the other Transactions referred to in this Exhibit A.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter and the other Exhibits to the Commitment
Letter to which this Exhibit B is attached.

 

BORROWER:    Roper Technologies, Inc., a Delaware corporation (the “Borrower”).
FACILITY:    A 364-day senior unsecured bridge facility (the “Bridge Facility”;
the loans thereunder, the “Bridge Loans”) in an aggregate principal amount of
(x) $2,500 million (“Tranche A of the Bridge Facility”) and (y) $1,500 million
(“Tranche B of the Bridge Facility”, and together with Tranche A of the Bridge
Facility, the “Tranches of the Bridge Facility”). ADMINISTRATIVE AGENT:    Bank
of America, N.A. (the “Administrative Agent”) will act as sole and exclusive
administrative agent for the Bridge Facility. JOINT LEAD ARRANGERS AND JOINT
BOOK MANAGERS:    BofA Securities, Inc., JPMorgan Chase Bank, N.A. and Wells
Fargo Securities, LLC (collectively, the “Lead Arrangers”) will act as joint
lead arrangers and joint bookrunners. LENDERS:    A syndicate of financial
institutions (including Bank of America, N.A., JPMorgan Chase Bank. N.A. and
Wells Fargo Bank, National Association) arranged by the Lead Arrangers (the
“Lenders”). PURPOSE:    At the Closing Date, the proceeds of the Bridge Facility
shall finance, in part, the Acquisition, the Refinancing, the costs and expenses
related to the Transactions. AVAILABILITY:    The Bridge Facility is available
for a single drawing to be made on the date of consummation of the Acquisition
(such date, the “Closing Date”), which shall occur on or prior to the
Termination Date (as defined in the Acquisition Agreement in effect on the date
of the Commitment Letter without giving effect to any amendment thereto or
consent thereunder). Amounts borrowed under the Bridge Facility that are repaid
or prepaid may not be reborrowed. MATURITY AND    AMORTIZATION:    The Bridge
Facility shall terminate and all amounts outstanding thereunder shall be due and
payable 364 days following the Closing Date and shall require no scheduled
amortization.

 

Exhibit B-1



--------------------------------------------------------------------------------

GUARANTORS:

  

None.

INTEREST RATE:    As set forth in Addendum I. MANDATORY REPAYMENTS AND
COMMITMENT REDUCTIONS:   

 

On or prior to the Closing Date, the commitments in respect of the Bridge
Facility under the Commitment Letter or under the definitive loan documentation
(the “Credit Documentation”), as applicable, shall be permanently reduced, and
after the Closing Date, the Bridge Loans shall be prepaid, in each case,
dollar-for-dollar by the following amounts (in each case subject to exceptions
to be agreed):

   (a) 100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property by the Borrower and its subsidiaries (including
insurance, casualty and condemnation proceeds), subject to exceptions to be
agreed (including, without limitation, (i) intercompany asset sales and
(ii) asset sales generating net cash proceeds not exceeding $100,000,000 for any
single transaction or series of related transactions or $250,000,000 in the
aggregate), and subject to the right to reinvest 100% of such proceeds, if such
proceeds are re-invested in assets used or useful for their business, including
in permitted acquisitions or capital expenditures within 3 months of receipt;   
(b) 100% of the net cash proceeds received from any issuance or incurrence of
debt for borrowed money (including, without limitation, any New Notes), other
than (i) any intercompany debt of the Borrower or any of its subsidiaries,
(ii) any debt of the Borrower or any of its subsidiaries incurred under the
Existing Credit Agreement other than debt incurred for the purpose of financing
the Acquisition, (iii) any working capital facilities (including receivables
securitization facilities, factoring arrangements, hedging and cash management
obligations, overdraft facilities or letter of credit facilities) of the
Borrower or any of its subsidiaries, (iv) any commercial paper issued in the
ordinary course of business, (v) capital leases or other debt issued or incurred
to finance the acquisition of fixed or capital assets and (vi) other debt for
borrowed money to be agreed upon;    (c) 100% of the net cash proceeds received
from the issuance of equity or equity-linked securities (in an underwritten
offering or private placement) by the Borrower or any of its subsidiaries,
subject to exceptions and thresholds to be agreed upon including (i) equity
interests or such other securities issued pursuant to employee stock plans or
employee compensation plans or contributed to pension funds, (ii) equity
interests or such other securities issued or transferred as consideration in
connection with any acquisition, divestiture or joint venture arrangement and
(iii) equity interests or such other securities issued to the Borrower or any of
its subsidiaries;

 

Exhibit B-2



--------------------------------------------------------------------------------

   (d) without duplication of clause (b), 100% of the commitments provided to
the Borrower or any of its subsidiaries pursuant to any committed but unfunded
bank term loan credit agreement or similar definitive agreement for the
incurrence of debt for borrowed money that has become effective solely for the
purpose of financing the Transactions and having conditions to availability
which are not more restrictive than the Bridge Facility (as reasonably
determined by the Borrower upon entering into such committed financing) (a
“Qualifying Term Loan Facility”);    provided, that such amounts shall be
applied to each of Tranche A of the Bridge Facility and Tranche B of the Bridge
Facility on a pro rata basis based on the amount of commitments in respect of
the Bridge Facility or the amount of Bridge Loans outstanding under the Bridge
Facility, as applicable.    In addition, on or prior to the Closing Date, the
commitments in respect of Tranche B of the Bridge Facility under the Commitment
Letter or under the Credit Documentation, as applicable, shall be permanently
reduced in full (x) on and subject to the occurrence of the Amendment Effective
Date and (y) on and subject to the occurrence of any refinancing or replacement
of the facilities under the Existing Credit Agreement with similar types of
facilities.    The commitments in respect of the Bridge Facility shall
automatically terminate on the earliest of (a) the Termination Date (as defined
in the Acquisition Agreement in effect on the date hereof without giving effect
to any amendment thereto or consent thereunder), unless the Closing Date occurs
on or prior thereto; (b) the Closing Date (after giving effect to the advances
on such date), (c) the closing of the Acquisition without the use of the Bridge
Facility, (d) the termination or expiration of the Acquisition Agreement in
accordance with its terms or (e) receipt by the Lead Arrangers of written notice
from the Borrower of its election to terminate all commitments under the Bridge
Facility in full.    The Borrower shall promptly notify the Administrative Agent
of any reduction of commitments in respect of the Bridge Facility or the
prepayment of any Bridge Loans required pursuant to this section or of having
entered into a Qualifying Term Loan Facility. OPTIONAL PREPAYMENTS
AND COMMITMENT    REDUCTIONS:    The Borrower may prepay the Bridge Loans in
whole or in part at any time without penalty, subject to reimbursement of the
Lenders’ breakage and redeployment costs in the case of prepayment of LIBOR
borrowings. At the Borrower’s option, the unutilized portion of any commitment
under the Bridge Facility may be irrevocably canceled in whole or in part at any
time prior to the Closing Date without penalty.

 

Exhibit B-3



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT    TO CLOSING:    Subject to the Limited Conditionality
Provisions in all respects, the closing (and the funding) of the Bridge Facility
will be subject only to satisfaction of the Funding Conditions. DOCUMENTATION:
   Subject to the Limited Conditionality Provisions in all respects, for
purposes hereof, including the Commitment Letter and all attachments thereto,
the Credit Documentation shall contain only the conditions to borrowing,
representations, warranties, covenants and events of default set forth in this
Term Sheet, and the term “substantially the same as the Existing Credit
Agreement” and words of similar import means substantially the same as the
Existing Credit Agreement with modifications (a) as are necessary to reflect the
terms specifically set forth in the Commitment Letter (including the exhibits
thereto) (including the nature of the Bridge Facility as a bridge) and the Fee
Letter, (b) to reflect any changes in law or accounting standards since the date
of the Existing Credit Agreement, (c) to reflect the operational or
administrative requirements of the Administrative Agent, reasonably agreed by
the Borrower in good faith, (d) to reflect the modifications to the terms of the
Existing Credit Agreement as set forth in the Amendment and (e) to accommodate
the structure of the Acquisition and the operational and strategic requirements
of the Borrower and its subsidiaries (including as to the operational and
strategic requirements of the Acquired Companies), particularly in light of the
industries, businesses, business practices of the Borrower, the Acquired Company
and their respective subsidiaries, the Borrowers proposed business plan and the
disclosure schedules to the Acquisition Agreement to the extent such
accommodations are applied to the Existing Credit Agreement following
effectiveness of the Amendment. The Tranches of the Bridge Facility may be
documented as tranches under a single credit facility or as two separate credit
facilities, in each case, as agreed among the Borrower and the Administrative
Agents. If agreed among the Borrower and the Lead Arrangers, the Credit
Documentation for the Bridge Facility may be entered into prior to the closing
of the Acquisition, in which case the Credit Documentation will contain
customary provisions to be agreed (including customary limited conditionality
period provisions) to reflect a different date for the effectiveness of the
Credit Documentation and the initial funding date thereunder. The foregoing
principles shall be referred to herein as the “Documentation Principles”.

 

Exhibit B-4



--------------------------------------------------------------------------------

REPRESENTATIONS
AND WARRANTIES:   

 

Subject to the Documentation Principles, substantially the same as those in the
Existing Credit Agreement (giving effect to the Amendment), and limited to:
(i) accuracy and completeness of specified financial statements and no material
adverse effect; (ii) legal existence, qualification and power; (iii) due
authorization and no contravention of law, material contracts or organizational
documents; (iv) enforceability; (v) governmental approvals and consents; (vi) no
litigation; (vii) title to property; (viii) intellectual property; (ix) tax
matters; (x) use of proceeds and not engaging in business of purchasing/carrying
margin stock; (xi) labor matters and ERISA compliance; (xii) status under
Investment Company Act; (xiii) environmental matters; (xiv) accuracy of
disclosure; (xv) OFAC, sanctions and anti-corruption matters; (xvi) EEA
Financial Institutions (in each case, subject to materiality qualifiers,
thresholds and other exceptions consistent with the Existing Credit Agreement or
as otherwise mutually agreed);

COVENANTS:    Subject to the Documentation Principles, substantially the same as
those in the Existing Credit Agreement (giving effect to the Amendment), and
limited to:   

(a)   Affirmative Covenants – (i) delivery of financial statements;
(ii) delivery of compliance certificates, annual budgets and other information;
(iii) payment of taxes; (iv) preservation of existence and compliance with laws;
(v) maintenance of properties; (vi) maintenance of insurance; (vii) maintenance
of books and records; (viii) inspection rights; (ix) discussions with officers,
employees and independent certified public accountants; (x) delivery of notices
(of any default or event of default or litigation, investigation or proceeding);
(xi) compliance with environmental laws (in each case, subject to materiality
qualifiers, thresholds and other exceptions consistent with the Existing Credit
Agreement or as otherwise mutually agreed);

  

(b)   Negative Covenants – Restrictions on (i) indebtedness including guarantees
and other contingent obligations; (ii) liens; (iii) mergers and other
fundamental changes; (iv) sales and other dispositions of property or assets;
(v) payments of dividends and other distributions; (vi) transactions with
affiliates; (vii) swap agreements; (viii) changes in fiscal periods;
(ix) negative pledge clauses; (x) clauses restricting subsidiary distributions
(in each case, subject to baskets, thresholds and other exceptions consistent
with the Existing Credit Agreement or as otherwise mutually agreed).

 

Exhibit B-5



--------------------------------------------------------------------------------

FINANCIAL COVENANT:    Limited to maintenance by the Borrower of a maximum
Consolidated Total Leverage Ratio (to be defined in a manner consistent with the
Existing Credit Agreement) of (1) 4.60 to 1.00 for the first Test Period (to be
defined in a manner consistent with the Existing Credit Agreement) that ends on
or after the Closing Date (the “Initial Test Period”) and for the Test Period
immediately following the Initial Test Period and (2) 4.25 to 1.00 for the two
consecutive Test Periods immediately thereafter. EVENTS OF DEFAULT:    Subject
to the Documentation Principles, substantially the same as those set forth in
the Existing Credit Agreement (giving effect to the Amendment), and limited to
the following: (i) nonpayment of principal, interest, fees or other amounts;
(ii) failure to perform or observe covenants set forth in the Credit
Documentation within a specified period of time, where customary and
appropriate, after such failure; (iii) any representation or warranty proving to
have been incorrect in any material respect when made or deemed made;
(iv) cross-default to other indebtedness in excess of a specified threshold
amount; (v) bankruptcy and insolvency defaults (with grace period for
involuntary proceedings); (vi) inability to pay debts; (vii) judgment defaults
in excess of a specified threshold amount; (viii) customary ERISA defaults; and
(ix) change of control. ASSIGNMENTS AND    PARTICIPATIONS:    Subject to the
consents described below (which consents will not be unreasonably withheld or
delayed), each Lender will be permitted to make assignments to other financial
institutions in respect of the Bridge Facility in a minimum amount equal to
$5 million.    Consents: The consent of the Borrower will be required unless
(i) a payment or bankruptcy event of default has occurred and is continuing or
(ii) the assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as such term shall be defined in the Credit Documentation); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the applicable Administrative Agent
within ten business days after having received notice thereof. The consent of
the Administrative Agent will be required for any assignment of any outstanding
Bridge Loan to an entity that is not a Lender, an affiliate of a Lender or an
Approved Fund.    Assignments Generally: An assignment fee in the amount of
$3,500 will be charged with respect to each assignment unless waived by the
applicable Administrative Agent in its sole discretion. Each Lender will also
have the right, without consent of the Borrower or the applicable Administrative
Agent, to assign as security all or part of its rights under the Credit
Documentation to any Federal Reserve Bank.

 

Exhibit B-6



--------------------------------------------------------------------------------

   Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate and
maturity date. WAIVERS AND    AMENDMENTS:    Amendments and waivers of the
provisions of the loan agreement and other definitive credit documentation will
require the approval of Lenders holding Bridge Loans and commitments
representing more than 50% of the aggregate amount of the Bridge Loans and
commitments under the Bridge Facility (the “Required Lenders”), except that
(a) the consent of each Lender shall be required with respect to (i) the
amendment of certain of the pro rata sharing provisions, (ii) the amendment of
the voting percentages of the Lenders, and (b) the consent of each Lender
affected thereby shall be required with respect to (i) increases or extensions
in the commitment of such Lender, (ii) reductions of principal, interest or
fees, and (iii) extensions of scheduled maturities or times for payment.
INDEMNIFICATION:    Substantially the same as the Existing Credit Agreement.
GOVERNING LAW:    The State of New York. PRICING/FEES/    EXPENSES:    As set
forth in Addendum I. COUNSEL TO THE    ADMINISTRATIVE AGENT AND    LEAD
ARRANGERS:    Davis Polk & Wardwell LLP.

 

Exhibit B-7



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    At the Borrower’s option, any Bridge Loan that is made to it
will bear interest at a rate equal to (i) LIBOR plus the applicable Applicable
Margin, or (ii) the Alternate Base Rate (to be defined as the highest of (a) the
prime rate, (b) the Federal Funds rate plus 0.50% and (c) a daily rate equal to
one-month LIBOR plus 1.00%) plus the applicable Applicable Margin.
Notwithstanding anything to the contrary contained herein, if LIBOR or the
Alternate Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of the Bridge Facility. The Borrower may select interest periods of
one, two, three or six months for LIBOR loans or, upon consent of all of the
Lenders under the Bridge Facility, such other period, subject to availability.
Interest shall be payable at the end of the selected interest period, but no
less frequently than quarterly.    During the continuance of any default in the
payment of any principal or interest due under the Credit Documentation, the
Applicable Margin on such overdue amount shall increase by 2% per annum. LIBOR
SUCCESSOR RATE:    The Credit Documentation will contain customary LIBOR
replacement provisions to be agreed. APPLICABLE MARGIN:    The Applicable Margin
for LIBOR loans and Alternate Base Rate loans shall be, at any time, the
applicable rate per annum set forth in the table below opposite the long term
unsecured senior, non-credit enhanced debt rating of the Borrower by S&P and
Moody’s; provided, that the Applicable Margin for LIBOR loans and Alternate Base
Rate loans shall be increased by (a) 25 basis points per annum on the date that
is 90 days after the Closing Date, (b) an additional 25 basis points per annum
on the date that is 180 days after the Closing Date and (c) an additional 25
basis points per annum on the date that is 270 days after the Closing Date. In
the case of a split rating, the higher rating will apply and in the case of a
multiple split rating, the rating that is one level lower than the higher rating
will apply and in the absence of a rating by either ratings service, Level IV
shall apply. It is anticipated that initial pricing will be set at Level II.

 

Exhibit B-8



--------------------------------------------------------------------------------

Level

   Debt Rating
(Moody’s/S&P)    Applicable Margin
for LIBOR Loans
(bps)      Applicable Margin
for Alternate Base
Rate Loans
(bps)   I    A3/A- or better      100.0        0.0  

II

   Baa1/BBB+      112.5        12.5  

III

   Baa2/BBB      125.0        25.0  

IV

   Baa3/BBB-      150.0        50.0  

V

   Less than Baa3/BBB-      175.0        75.0  

 

DURATION FEES:    The Borrower will pay, on each applicable date, a fee for the
ratable benefit of the Lenders, in an amount equal to the applicable percentage
set forth in the table below of the aggregate principal amount of the Bridge
Loans outstanding on such date.

 

Date

       90th day following the Closing Date        50.0 bps   180th day following
the Closing Date        75.0 bps  

270th day following the Closing Date

     100.0 bps  

 

CALCULATION OF    INTEREST AND FEES:    Other than calculations in respect of
interest at the prime rate (which shall be made on the basis of actual number of
days elapsed in a 365/366 day year), all calculations of interest and fees shall
be made on the basis of actual number of days elapsed in a 360-day year. COST
AND YIELD    PROTECTION:    Substantially the same as the Existing Credit
Agreement. EXPENSES:    Substantially the same as the Existing Credit Agreement.

 

Annex I



--------------------------------------------------------------------------------

Exhibit C

SUMMARY OF AMENDMENT TERMS

Unless otherwise specified, capitalized terms are used as defined in the
Existing Credit Agreement.

 

  1.

Amend the definition of “Restricted Cash” to include cash and cash equivalents
consisting of proceeds of indebtedness which are to be used to finance an
acquisition to the extent that, and so long as, the cash proceeds of such
indebtedness are either held in escrow on customary terms or are held by the
Parent Borrower in an account at the Administrative Agent or a Lender.

 

  2.

Amend the conditions to the extension of credit under the Existing Credit
Agreement the proceeds of which will be used in connection with the Acquisition
(as defined in the Commitment Letter) to require (i) accuracy of (a) the certain
specified representations and (b) certain representations made by or with
respect to the target and its subsidiaries in the Acquisition Agreement (as
defined in the Commitment Letter), (ii) that (a) no Default or Event of Default
shall exist or would result from such extension of credit at the time of signing
of the Acquisition Agreement and (b) no payment or bankruptcy default shall
exist or would result from the extension of credit at the time made and
(iii) satisfaction of the conditions set forth on Annex A to Annex I hereto.

 

  3.

Amend the Consolidated Total Leverage Ratio financial covenant to (x) increase
the ratio to 4.60 to 1.0 for the first two Test Periods that end on or after the
consummation of the Acquisition, stepping down to 4.25 to 1.0 for the two
consecutive Test Periods thereafter and (y) permit indebtedness issued in
connection with the Acquisition to be disregarded for the purpose of determining
compliance with such financial covenant to the extent the proceeds thereof are
either held in escrow on customary terms or are held by the Parent Borrower in
an account at the Administrative Agent or a Lender.

 

Exhibit C-1



--------------------------------------------------------------------------------

ANNEX I

FORM OF

AMENDMENT

(see attached)

 

Annex I



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of August [__], 2020 (this
“Amendment”), which amends that certain Credit Agreement, dated as of
September 23, 2016 (as in effect prior to this Amendment, the “Existing Credit
Agreement”) by and among Roper Technologies, Inc., (the “Parent Borrower”), the
Foreign Subsidiary Borrowers party thereto from time to time, the Lenders party
thereto from time to time (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and the
other agents and parties thereto.

W I T N E S S E T H :

WHEREAS, the Parent Borrower has advised the Administrative Agent and the
Lenders that the Parent Borrower (or a Subsidiary thereof) may consummate the
Valor Acquisition (as defined below), and in connection therewith the parties
hereto now desire to amend the Existing Credit Agreement to make certain
modifications.

THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. Each
reference in the Existing Credit Agreement to “this Agreement”, “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference, and each
reference in any other Loan Document to “the Credit Agreement”, “thereof”,
“thereunder”, “therein” or “thereby” or any other similar reference to the
Existing Credit Agreement shall, from the Amendment Effective Date (as defined
below), refer to the Existing Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”). For the avoidance of doubt, this Amendment shall
constitute a “Loan Document” for all purposes under the Amended Credit Agreement
and the other Loan Documents.

SECTION 2. Amendments. Effective as of the Amendment Effective Date, the
Existing Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding in
the correct place alphabetically the following additional definitions:

““Amendment No. 3 Effective Date”: [    ], 2020.”

““Specified Representations”: the representations and warranties set forth in
Sections 4.3 (but only with respect to valid existence), 4.4, 4.5 (but only as
to any Contractual Obligation consisting of debt instruments having an aggregate
principal or committed amount in excess of $250,000,000), 4.10, 4.13, and 4.18,
but in each case, only insofar as they relate to the Parent Borrower.”

““Valor Acquisition”: the acquisition by the Parent Borrower (or a Subsidiary of
the Parent Borrower) of the company code-named “Valor”, as identified separately
by the Parent Borrower to the Administrative Agent and the Lenders.”

 

2



--------------------------------------------------------------------------------

““Valor Acquisition Consummation Date”: the date of consummation of the Valor
Acquisition.”

““Valor Acquisition Purchase Agreement”: the Agreement and Plan of Merger, dated
as of the Valor Acquisition Purchase Agreement Date, among the Parent Borrower,
Project V Merger Sub Inc. and Project Viking Holdings, Inc., pursuant to which
the Parent Borrower agreed to consummate the Valor Acquisition.”

““Valor Acquisition Purchase Agreement Date”: [    ], 2020.”

(b) The definition of “Restricted Cash” in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

““Restricted Cash”: cash and cash equivalents of the Group Members to the extent
(a) classified (or required to be classified) as restricted cash or restricted
cash equivalents on the balance sheet of the Parent Borrower in accordance with
GAAP, (b) such cash or cash equivalents are encumbered by or subject to any
Lien, setoff, counterclaim, recoupment, defense or any restriction on the use
thereof to pay Indebtedness and other liabilities of the Parent Borrower and its
Subsidiaries or (c) such cash or cash equivalents consist of proceeds of
Indebtedness which are to be used to finance an Acquisition to the extent that,
and so long as, the cash proceeds of such Indebtedness are either held in escrow
on customary terms or are held by the Parent Borrower in an account at the
Administrative Agent or a Lender.”

(c) Clauses (a) and (b) of Section 5.2 of the Existing Credit Agreement are
hereby amended and restated in their entirety as follows:

“(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than, in the
case of any extension of credit following the Closing Date, the representations
and warranties set forth in Section 4.2 and Section 4.6) shall be true and
correct in all material respects (except any representation and warranty that is
qualified by “Material Adverse Effect” or similar language shall be true and
correct in all respects) on and as of such date as if made on and as of such
date; provided that to the extent such representations and warranties refer
specifically to an earlier date, such representations and warranties shall be
true and correct in all material respects as of such earlier date; provided
further that, in the case of any extension of credit the proceeds of which will
be used to finance the Valor Acquisition, the representations and warranties
shall be limited to (i) the Specified Representations and (ii) such of the
representations made by or with respect to the target and its subsidiaries in
the Valor Acquisition Purchase Agreement as are material to the interests of the
Lenders, but only to the extent that the applicable Borrower (or its affiliates)
has the right (taking into account any applicable cure provisions) to terminate
(or not perform) its obligations under the Valor Acquisition Purchase Agreement,
or to decline to consummate the Valor Acquisition pursuant to the Valor
Acquisition Purchase Agreement, as a result of an inaccuracy of such
representations in the Valor Acquisition Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided, that in the case of any extension
of credit the proceeds of which will be used to finance the Valor Acquisition,
such condition in this clause (b) shall be as follows: (1) no Default or Event
of Default shall exist or would result from such proposed credit extension at
the time of the signing of the Valor Acquisition Purchase Agreement and (2) no
Default or Event of Default under Section 8(a) or 8(f) shall exist or result
therefrom at the time of such extension of credit.

(d) Section 5.2 of the Existing Credit Agreement is hereby amended by adding the
following text as a new clause (d) after clause (c) thereof:

“(d) Valor Acquisition. In the case of any extension of credit the proceeds of
which will be used to finance the Valor Acquisition, each of the conditions set
forth on Annex A shall be satisfied.”

(e) Section 7.1(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“7.1 Financial Condition Covenants. (a) Consolidated Total Leverage Ratio.
Permit the Consolidated Total Leverage Ratio as at the last day of any Test
Period to exceed (in each case subject to adjustment in connection with the
delivery of a QMA Notice, as provided below):

(i) with respect to the Test Period ending December 31, 2016, (x) if the Dash
Acquisition Consummation Date occurs on or prior to December 31, 2016, 4.25 to
1.0 and (y) otherwise, 3.50 to 1.0;

(ii) if the Dash Acquisition Consummation Date occurs on or prior to March 31,
2017, with respect to the Test Periods ending March 31, 2017, June 30, 2017,
September 30, 2017 and December 31, 2017, the level set forth in the table below
opposite each such Test Period:

 

Test Period Ending

   Maximum Consolidated
Total Leverage Ratio

March 31, 2017

   4.25:1.0

June 30, 2017

   4.25:1.0

September 30, 2017

   4.00:1.0

December 31, 2017

   4.00:1.0

; and

(iii) with respect to any other Test Period not described in the preceding
clause (i) or (ii) (including, for the avoidance of doubt as a result of the
Dash Acquisition Consummation Date not occurring on or prior to March 31, 2017),
3.50 to 1.0

; provided that, (A) such ratio shall be (1) 4.60 to 1.0 for the first Test
Period that ends on or subsequent to the Valor Acquisition Consummation Date
(the “Initial Valor Test Period”) and for the Test Period immediately following
the Initial Valor Test Period and (2) 4.25 to 1.0 for the two consecutive Test
Periods immediately thereafter and (B) subject to the limitations set forth in
the definition of Qualifying Material Acquisition (including the delivery by the
Parent Borrower of a QMA Notice within the required time period set forth in the
definition of Qualifying

 

4



--------------------------------------------------------------------------------

Material Acquisition), such ratio shall be 4.00 to 1.0 for the first Test Period
that ends on or subsequent to the applicable Consummation Date (the “Initial QMA
Test Period”) and for each of the three consecutive Test Periods immediately
following the Initial QMA Test Period (provided, that if such ratio for any Test
Period described in this clause (B) would otherwise be 4.25 to 1.0 pursuant to
clause (a)(i) or (a)(ii) above, then such ratio shall remain 4.25 to 1.0 for the
applicable Test Period notwithstanding the provisions of this clause (B));
provided further that not more than two QMA Notices (or, if the Dash Acquisition
Consummation Date occurs, not more than one QMA Notice) may be delivered by the
Parent Borrower during the term of this Agreement; provided, further, that, from
and after the Amendment No. 3 Effective Date, the Parent Borrower may not
deliver a QMA Notice (1) for any Test Period ending prior to the earlier of the
Valor Acquisition Consummation Date and the date on which the Valor Acquisition
Purchase Agreement is terminated in accordance with its terms and (2) if the
Valor Acquisition Consummation Date occurs, for the Initial Valor Test Period or
for any of the four Test Periods immediately following the Initial Valor Test
Period.

Notwithstanding anything to the contrary in this Agreement, (1) until the
earlier of (a) the Dash Acquisition Consummation Date and (b) five Business Days
after the date following the Dash Acquisition Purchase Agreement Date on which
the Dash Acquisition Purchase Agreement is terminated (and, for the avoidance of
doubt, without any requirement to deliver a QMA Notice with respect to the Dash
Acquisition), any Indebtedness incurred by the Parent Borrower on or after the
Dash Acquisition Purchase Agreement Date the proceeds of which are to be used to
finance the Dash Acquisition shall be disregarded for purposes of determining
compliance with this Section 7.1(a) to the extent that, and so long as, the cash
proceeds of such Indebtedness are either held in escrow on customary terms or
are held by the Parent Borrower in an account at the Administrative Agent or a
Lender as unrestricted cash or cash equivalents and (2) until the earlier of
(a) the Valor Acquisition Consummation Date and (b) five Business Days after the
date following the Valor Acquisition Purchase Agreement Date on which the Valor
Acquisition Purchase Agreement is terminated in accordance with its terms (and,
for the avoidance of doubt, without any requirement to deliver a QMA Notice with
respect to the Valor Acquisition), any Indebtedness incurred by the Parent
Borrower on or after the Valor Acquisition Purchase Agreement Date the proceeds
of which are to be used to finance the Valor Acquisition shall be disregarded
for purposes of determining compliance with this Section 7.1(a) to the extent
that, and so long as, the cash proceeds of such Indebtedness are either held in
escrow on customary terms or are held by the Parent Borrower in an account at
the Administrative Agent or a Lender for the exclusive purpose of financing the
Valor Acquisition.”

(f) A new Annex A is hereby added in the form attached as Annex A hereto.

SECTION 3. Representations of Parent Borrower. The Parent Borrower represents
and warrants that (i) the representations and warranties of the Parent Borrower
set forth in Section 4 of the Amended Credit Agreement are true and correct in
all material respects on and as of the Amendment Effective Date (including, for
the avoidance of doubt, as such representations and warranties relate to this
Amendment as a Loan Document) except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) no Event of Default or Default has
occurred and is continuing.

 

5



--------------------------------------------------------------------------------

SECTION 4. Effectiveness of Amendments. This Amendment shall become effective on
the date of execution hereof by the Administrative Agent, such Lenders
constituting the Required Lenders and the Parent Borrower (the date of
satisfaction of such conditions precedent, the “Amendment Effective Date”).

SECTION 5. Certain Consequences of Effectiveness. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other party under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

SECTION 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Amendment, any
document to be signed in connection herewith and the transactions contemplated
hereby shall be deemed to include any electronic sound, symbol, or process
attached to, or associated with, this Amendment or such other document, as
applicable, and adopted by a Person with the intent to sign, authenticate or
accept such contract or record and any delivery or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Parent Borrower hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Loan Parties, electronic images of
this Amendment or any other Loan Documents (in each case, including with respect
to any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.

[Remainder of Page Intentionally Empty]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ROPER TECHNOLOGIES, INC.,


as Parent Borrower

By:          Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender and as Administrative Agent

By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,


as a Lender

By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:        Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA NA, as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:       Name:   Title: By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Seaside National Bank & Trust, as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch as a Lender By:       Name:   Title: By:    
  Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank,

as a Lender

By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:       Name:   Title:

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender

By:       Name:   Title:

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender

By:       Name:   Title:

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

By:       Name:   Title:

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender

By:       Name:   Title:

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Annex A

The funding of any extension of credit the proceeds of which will be used to
finance the Valor Acquisition will be subject to satisfaction (or waiver) of the
following additional conditions precedent:

(i) The Valor Acquisition Purchase Agreement shall not have been altered,
amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Lenders without the
prior written consent of the Administrative Agent on behalf of the Required
Lenders (such consent not to be unreasonably withheld, delayed or conditioned);
it being understood and agreed that (a)(i) any decrease in the purchase price of
less than 10% shall not be materially adverse to the interests of the Lenders so
long as such decrease is allocated to reduce the amount of such extension of
credit on at least a pro rata basis with the other intended funding sources for
the Valor Acquisition and (ii) any decrease in the purchase price of equal to or
greater than 10% shall be deemed materially adverse to the interests of the
Lenders, (b)(i) any increase in the purchase price equal to or greater than 10%
of the purchase price shall be deemed materially adverse to the interests of the
Lenders and (ii) any increase in the purchase price less than 10% of the
purchase price shall be materially adverse to the interests of the Lenders
unless funded with equity proceeds or in the form of equity or cash on hand and
(c) any amendment, modification, waiver or consent that results in a change to
the definition of the term “Company Material Adverse Effect” (as defined in the
Valor Acquisition Purchase Agreement as in effect on the Amendment No. 3
Effective Date) shall be deemed to be materially adverse to the Lenders). The
Valor Acquisition shall have been, or shall concurrently with such extension of
credit be, consummated in accordance with the terms of the Valor Acquisition
Purchase Agreement, as such terms may be altered, amended or otherwise changed,
supplemented, waived or consented to in accordance with the immediately
preceding sentence.

(ii) The existing indebtedness of Valor outstanding under that certain first
lien credit agreement and that certain second lien credit agreement, in each
case dated as of July 2, 2018 (collectively, the “Valor Credit Agreements”), but
in each case excluding any Hedging Obligations (as defined in the Valor Credit
Agreements, respectively) associated with the Valor Credit Agreements, shall
have been repaid in full substantially concurrently with the Valor Acquisition
Consummation Date.

(iii) The Administrative Agent shall have received a solvency certificate in the
form attached hereto as Schedule 1 from the chief financial officer of the
Parent Borrower, certifying that the Parent Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Valor Acquisition and such
extension of credit, are solvent.

(iv) Since the Valor Acquisition Purchase Agreement Date, there shall not have
occurred or arisen a Company Material Adverse Effect (as defined in the Valor
Acquisition Purchase Agreement as in effect on the Amendment No. 3 Effective
Date without giving effect to any amendment thereof or consent thereunder).



--------------------------------------------------------------------------------

(v) Such extension of credit (if any) shall have occurred prior to the earliest
of (a) the Termination Date (as defined in the Valor Acquisition Purchase
Agreement as in effect on the Amendment No. 3 Effective Date without giving
effect to any amendment thereto or consent thereunder) in the event the Valor
Acquisition Consummation Date has not occurred on or prior to such date, (b) the
occurrence of the Valor Acquisition Consummation Date without the use of such
extension of credit and (c) the termination or expiration of the Valor
Acquisition Purchase Agreement in accordance with its terms.

(vi) The aggregate principal amount of such extension of credit shall not exceed
$1,500,000,000, and there shall be no more than one such extension of credit.



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF

SOLVENCY CERTIFICATE

[         ], 20__

This Solvency Certificate is delivered pursuant to Section 5.2(d) of the Credit
Agreement, dated as of September 23, 2016 (as in effect prior to this Amendment,
the “Credit Agreement”) by and among Roper Technologies, Inc., (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto from time to time,
the Lenders party thereto from time to time (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the other agents and parties thereto. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Parent Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Parent Borrower. I am familiar with
the Valor Acquisition and related transactions, and have reviewed the Credit
Agreement, financial statements referred to in Section 6.1 of the Credit
Agreement and such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Valor Acquisition and related transactions, on and as of such date (i) the
fair value of the assets of the Parent Borrower and its subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Parent Borrower and its
subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Parent Borrower and its subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Parent Borrower and its subsidiaries on a consolidated basis on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Parent Borrower and its subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Parent Borrower and its subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Valor Acquisition Consummation Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Valor Acquisition and related transactions, the Parent Borrower does not
intend to, and the Parent Borrower does not believe that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its debts or the debts of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Parent Borrower and not
individually and the undersigned shall have no personal liability to the
Administrative Agent or the Lenders with respect thereto.



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

ROPER TECHNOLOGIES, INC.

By:       Name: Robert T. Crisci   Title: Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit D

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms used but not otherwise defined in this Exhibit D shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit D is attached. The funding of the Bridge
Facility will be subject solely to satisfaction (or waiver by the Initial
Lenders) of the following additional conditions precedent:

(i) The definitive agreement with respect to the Acquisition, the Agreement and
Plan of Merger dated as of August 12, 2020, among the Borrower, Merger Sub, the
Acquired Company and certain other parties party thereto (including all
schedules and exhibits thereto, the “Acquisition Agreement”) shall not have been
altered, amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Commitment Parties
without the prior written consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood and agreed
that (a) (i) any decrease in the purchase price of less than 10% shall not be
materially adverse to the interests of the Commitment Parties so long as such
decrease is allocated to reduce the Bridge Facility on a dollar-for-dollar basis
and (ii) any decrease in the purchase price of equal to or greater than 10%
shall be deemed materially adverse to the interests of the Commitment Parties,
(b)(i) any increase in the purchase price equal to or greater than 10% of the
purchase price shall be deemed materially adverse to the interests of the
Commitment Parties and (ii) any increase in the purchase price less than 10% of
the purchase price shall be materially adverse to the interests of the
Commitment Parties unless funded with equity proceeds or cash on hand or in the
form of equity and (c) any amendment, modification, waiver or consent that
results in a change to the definition of the term “Company Material Adverse
Effect” (as defined in the Acquisition Agreement as in effect on the date
hereof) shall be deemed to be materially adverse to the Commitment Parties). The
Acquisition shall have been, or shall concurrently with the funding of the
Bridge Facility be, consummated in accordance with the terms of the Acquisition
Agreement, as such terms may be altered, amended or otherwise changed,
supplemented, waived or consented to in accordance with the immediately
preceding sentence.

(ii) The Acquisition Agreement Representations shall be true and correct in all
material respects to the extent provided in the second paragraph of Section 5 of
the Commitment Letter, and the Specified Representations shall be true and
correct in all material respects.

(iii) Subject to the Documentation Principles and the Limited Conditionality
Provisions in all respects, the Borrower shall have executed and delivered the
Credit Documentation and the Lenders shall have received customary opinions of
counsel to the Borrower (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the documents for the
Bridge Facility) and of appropriate local counsel and customary corporate
resolutions and certificates.

(iv) The Lead Arrangers and the Lenders shall have received: (A) audited
consolidated balance sheets of the Borrower and related consolidated statements
of income or operations, shareholders’ equity and cash flows, for each of the
three most recently completed fiscal years ended at least 90 days before the
Closing Date, including, an unqualified audit report thereon; (B) as soon as
available and in any event within 45 days after the end of each subsequent
fiscal quarter, an unaudited consolidated

 

Exhibit D-1



--------------------------------------------------------------------------------

balance sheet of each of the Borrower and related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”); provided, that the Borrower’s public filing of any
required financial statements with the U.S. Securities and Exchange Commission
shall satisfy the requirements of clauses (A) and (B) of this paragraph (iv).

(v) All fees due to the Administrative Agent, the Lead Arrangers and the Lenders
required by the Commitment Letter or the Fee Letter to have been paid on or
prior to the Closing Date shall have been paid, and all expenses required to be
paid or reimbursed to the Administrative Agent and the Lead Arrangers that have
been invoiced at least three business days prior to the Closing Date shall have
been paid.

(vi) The Refinancing shall have occurred concurrently with the funding of the
Bridge Facility.

(vii) The Borrower shall have engaged one or more investment banks reasonably
satisfactory to the Lead Arrangers to offer the New Notes in a 144A or public
offering. The Lead Arrangers confirm that the investment banks engaged by the
Borrower on or about the date hereof are reasonably satisfactory to them.

(viii) The Lead Arrangers shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Annex I hereto,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent.

(ix) To the extent reasonably requested by the Commitment Parties at least 10
days in advance of the Closing Date, the Borrower shall have provided the
documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation, at least three business days prior to the Closing Date.

(x) Since the date of the Acquisition Agreement, there shall not have occurred
or arisen a Company Material Adverse Effect (as defined in the Acquisition
Agreement dated as of the date hereof without giving effect to any amendment
thereof or consent thereunder).

 

Exhibit D-2



--------------------------------------------------------------------------------

ANNEX I

FORM OF

SOLVENCY CERTIFICATE

[        ], 20__

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [                ], 20__, among [                ] (the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [ ] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[BORROWER]

By:       Name:   Title: Chief Financial Officer

 

Annex I-2